

EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of the 31st day of August, 2010 (the “Effective Date”) by and between BioFuel
Energy, LLC (the “Company”) and Scott H. Pearce (“Executive”).
 
PRELIMINARY STATEMENTS
 
A.  The Company desires to employ Executive as President and Chief Executive
Officer, and Executive desires to be employed by the Company in said capacity;
and
 
B.  Each party desires to set forth in writing the terms and conditions of their
understandings and agreements.
 
NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, the Company hereby agrees to employ Executive and Executive
hereby accepts such employment upon the terms and conditions set forth in this
Agreement:
 
STATEMENT OF AGREEMENT
 
1.  Position.
 
(a) The Company agrees to employ Executive in the position of President and
Chief Executive Officer. Executive shall serve and perform the duties which may
from time to time be assigned to him by the board of directors of BioFuel Energy
Corp. (“Parent”), the sole managing Member of the Company (the “Board”).
 
(b)  Executive agrees to serve as President and Chief Executive Officer and
agrees that he will devote his best efforts and substantially all of his
business time and attention to the Company.  Executive agrees that he will
faithfully and diligently carry out the duties of the President and Chief
Executive Officer.  Executive further agrees to comply with all Company policies
in effect from time to time and to comply with all laws, rules and regulations,
including, but not limited to, those applicable to the Company.
 
(c)  Executive agrees to travel as necessary to perform his duties under this
Agreement.
 
(d)  Nothing herein shall preclude Executive from (i) engaging in charitable and
community activities; (ii) participating in industry and trade organization
activities; (iii) managing his and his family’s personal investments and
affairs; and (iv) delivering lectures, fulfilling speaking engagements or
teaching at educational institutions; provided, that such activities do not
(x) materially interfere with the regular performance of his duties and
responsibilities under this Agreement or (y) constitute activities that compete
with the business of the Company.

 

--------------------------------------------------------------------------------

 

2.  Term.  The initial term of this Agreement shall be two (2) years from the
date stated above (“Initial Term”), unless otherwise terminated pursuant to
Section 4 of this Agreement.  This Agreement shall automatically renew for
successive one (1) year terms unless either party gives written notice of its or
his intent not to renew this Agreement at least sixty (60) days prior to the
expiration of the then-current term.  Executive’s continued employment after the
expiration of the Initial Term shall be in accordance with and governed by this
Agreement, unless modified by the parties to this Agreement in writing.
 
3.  Compensation and Benefits.
 
(a)  Base Salary.  The Company shall pay Executive a base salary of not less
than $350,000 per year (“Base Salary”).
 
(b)  Bonus Opportunities.  For each calendar year during the Term Executive
shall be eligible to receive incentive compensation (an “Annual Bonus”) from the
Company, with a target bonus opportunity of eighty-five percent (85%) of Base
Salary.  The parameters under which Executive’s Annual Bonus for each year
during the Term will be payable shall be determined by the Board in consultation
with Executive.  Such parameters shall be set forth in a written notice
delivered to Executive contemporaneously with the Effective Date and thereafter
within seventy-five (75) days after the start of each calendar year during the
term of this Agreement.  Executive’s Annual Bonus for any year shall be payable
in cash no later than thirty (30) days after completion of the Company’s audit
relating to such fiscal year.
 
(c)  Payment.  Payment of all compensation to Executive hereunder shall be made
in accordance with the terms of this Agreement and applicable Company policies
in effect from time to time, including normal payroll practices, and shall be
subject to all applicable withholdings and taxes.
 
(d)  Benefits Generally.  The Company shall make available to Executive,
throughout the term of this Agreement, benefits as are generally provided by the
Company to its executive officers, which may presently be in effect or which may
hereafter be adopted by the Company for its executive officers and key
management personnel; provided, however, that nothing herein contained shall be
deemed to require the Company to adopt or maintain any particular plan or
policy. As additional compensation, the Company also agrees to pay executive
$1,600 per month to cover the continuing costs of his relocation to the Denver,
Co area, which payments shall cease when Executive sells his former home in
Williamsburg, Virginia.  At such time, the Company agrees to confer with
Executive to determine whether any additional payment is warranted to cover
prior unreimbursed relocation costs.
 
(e)  Vacation.  Executive shall be entitled to paid vacation for up to four
weeks during each calendar year, consistent with the policies then applicable to
executive officers.
 
(f)  Holidays.  Executive shall further be entitled to paid holidays, personal
days, and sick days consistent with the policies then applicable to executive
officers.
 
(g)  Reimbursement of Expenses.  The Company shall reimburse Executive for all
business expenses, which are reasonable and necessary and are incurred by
Executive while performing his duties under this Agreement, upon presentation of
expense statements, receipts and/or vouchers, or such other information and
documentation as the Company may reasonably require.  Executive shall, upon
reasonable request, provide the Board with an explanation of the purpose of any
particular business expense and an estimate of the cost of the same, prior to
incurring any expense related to the same.  The Board reserves the right to
reject any unreasonable business expense.

 
2

--------------------------------------------------------------------------------

 

4.  Termination.
 
(a) Termination by the Company. The Company may terminate this Agreement for any
reason immediately upon transmittal of written notice to Executive in accordance
with this Agreement. If the Company terminates this Agreement pursuant to this
provision without Cause or Executive terminates this Agreement for Good Reason,
the Company shall, after receipt of (i) an executed release agreement between
the Company and Executive, which will consist in substance of the language
attached as Exhibit A (and any other language releasing specific claims,
complaints, liabilities or obligations that are identified by the Company) and
(ii) a severance agreement in a form provided by the Company that will (A)
reflect the relevant related terms and provisions of this Agreement and (B)
contain only other provisions required by applicable law required to give effect
to the enforceability of the terms and provisions of such agreement
(collectively, the “Severance and Release Documents”), pay Executive (1) all
accrued but unpaid Base Salary and any accrued but unpaid Annual Bonus from the
previous fiscal year (“Accrued Compensation”) (which shall be paid on the next
payroll otherwise due in accordance with the Company’s policies), (2) any
unreimbursed expenses (in accordance with Section 3(g) of this Agreement), (3) a
severance payment (“Severance Payment”) equal to Executive’s then current Base
Salary plus a portion of Executive’s Annual Bonus for the year in which such
termination occurs, which amount shall be calculated pro rata based on the
target bonus opportunity for such year and the number of weeks of such year that
have lapsed prior to termination (“Pro Rata Bonus”), and (4) continuing health
benefit coverage for eighteen (18) months pursuant to COBRA. It is understood by
the parties that the Severance and Release Documents would not require Executive
to (i) forfeit any equity securities issued by the Company that are held by the
Executive, (ii) release any rights to receive distributions, or voting rights,
under the limited liability company agreement of the Company to the extent that
any such rights are held by Executive and result from Executive’s ownership of
equity securities issued by the Company, (iii) release any rights that he may
have under this Agreement to a Severance Payment or any other payments or
benefits described in clauses (1), (2) or (4) of the preceding sentence or (iv)
release any rights Executive has to indemnification pursuant to Section 10
hereof or otherwise. Any Severance Payment will be paid out in equal
installments during the twelve (12) months following such termination. Executive
acknowledges and agrees that the Company may revise the timing of any payments
described in this Agreement to the extent necessary to comply with Section 409A
of the Internal Revenue Code of 1986, as amended, and any regulations and/or
guidance promulgated thereunder.
 
(b)  Termination by the Company for Cause.  The Company may terminate this
Agreement at any time for Cause.  Upon termination of this Agreement by the
Company for Cause or by Executive without Good Reason, Executive shall only be
entitled to his accrued but unpaid Base Salary and any unreimbursed expenses (in
accordance with Section 3(g) of this Agreement) and shall have no entitlement to
any Severance Payment for the year of termination. “Cause” means any of the
following as determined by the Board:

 
3

--------------------------------------------------------------------------------

 

(i)  Executive’s commission of theft, embezzlement, any other act of dishonesty
relating to his employment with the Company, or any material violation of any
law, rules, or regulations by Executive to the extent that such law, rule or
regulations are applicable to the Company, including, but not limited to, those
established by the Securities and Exchange Commission, or any self-regulatory
organization having jurisdiction or authority over Executive or the Company or
any failure by Executive to inform the Company of any material violation, that
Executive has knowledge of, of any law, rule or regulation by the Company or one
of its direct or indirect subsidiaries;
 
(ii)  Executive’s conviction of, or pleading guilty or nolo contendere to, a
felony or any lesser crime having as its predicate element fraud,
misappropriation of Company (including any direct or indirect subsidiaries)
property for personal profit, or moral turpitude, or indictment for any crime
involving moral turpitude or fraud;
 
(iii)  Executive has failed to perform his material duties and obligations under
this Agreement (other than during any period of disability) or otherwise
materially breaches this Agreement or fails to follow any reasonable and lawful
instructions of the Board, which failure to perform is not remedied within ten
(10) days after notice thereof to Executive by the Company;
 
(iv)  Executive’s appropriation or attempted appropriation of (A) a material
business opportunity of the Company or (B) any of the Company’s funds or
property; or
 
(v)  Executive’s commission of an act or acts in the performance of his duties
under this Agreement amounting to gross negligence or willful misconduct,
including, but not limited to, any breach of Sections 7 or 8 of this Agreement.
 
(vi)  Executive may be terminated for Cause after a hearing of the Board at
which the termination for Cause of Executive is considered; provided that
Executive will be provided with notice of such hearing and the opportunity to be
heard at such hearing, which shall be held within five days of the date of any
such notice.
 
(c)  Termination by Executive for Good Reason.  Executive may terminate this
Agreement for Good Reason if, after providing ten (10) days written notice to
the Company, which identifies the Good Reason for Executive’s termination, such
“Good Reason” is not remedied. “Good Reason” means any of the following reasons:
 
(i)  Executive’s removal from his position as President and Chief Executive
Officer, other than for Cause or by death or disability, as set forth in
Section 4 of this Agreement, during the term of this Agreement;
 
(ii)  Any material and detrimental alteration or change in Executive’s
authority, duties, responsibilities or status (including offices, titles,
reporting requirements and supervisory functions) from those in effect at the
time of execution of this Agreement without Executive’s prior written consent;
 
(iii)  Any reduction in Executive’s Base Salary or any material reduction in
Executive’s Annual Bonus opportunity, as set forth in Section 3 of this
Agreement;

 
4

--------------------------------------------------------------------------------

 

(iv)  the required relocation of Executive’s place of employment to a location
in excess of twenty-five (25) miles from Executive's place of employment at the
time of execution of this Agreement, Denver, CO; or
 
(v)  The Company fails to make any payment to Executive required to be made
under the terms of this Agreement, if the breach is not cured within twenty (20)
days after Executive provides written notice to the Company that provides in
reasonable detail the nature of the payment.
 
(d) Disability. The Company may terminate this Agreement at any time Executive
shall be deemed by the Board to have sustained a “disability.” Executive shall
be deemed to have sustained a “disability” if he shall have been unable to
perform his duties for more than thirty (30) days in any six (6) month period.
Upon termination of this Agreement for disability, the Company shall pay
Executive his Accrued Compensation, any unreimbursed expenses (in accordance
with Section 3(g) of this Agreement) and the Base Salary for a period of the
lesser of (i) ninety (90) days or (ii) the commencement of payments under any
disability insurance policy.
 
(e)  Death.  This Agreement will terminate automatically upon Executive’s
death.  Upon termination of this Agreement because of Executive’s death, the
Company shall pay Executive’s estate his Accrued Compensation and any
unreimbursed expenses (in accordance with Section 3(g) of this Agreement).
 
(f)  Employment.  Upon termination of this Agreement for any reason, including,
but not limited to, expiration of the Initial Term or any additional term of
this Agreement, written notice of intent not to renew this Agreement pursuant to
Section 2, or a termination for a reason specified in this Section 5,
Executive’s employment shall also terminate and cease.
 
(g)  Transition Period.  Upon termination of this Agreement, and for a period of
thirty (30) days thereafter (the “Transition Period”), Executive agrees to make
himself available to assist the Company with transition projects assigned to him
by the Board.  Executive will be paid at an agreed upon reasonable hourly rate
for any work performed for the Company during the Transition Period.
 
5.  Change of Control.
 
(a)  In the event Executive’s employment is terminated by the Company without
Cause within one year following the occurrence of a Change of Control (as
defined below), or if Executive terminates his employment with the Company for
Good Reason within one year following the occurrence of a Change of Control, in
addition to any other amounts that may be or become payable to Executive under
this Agreement, the Company shall pay to Executive, in addition to the Severance
Payment set forth in Section 4(a), an amount equal to Executive’s then current
Base Salary plus Executive’s Pro Rata Bonus.  Such payment shall be made
concurrently with, and subject to the same terms and conditions relating to, any
other Severance Payment payable to Executive under this Agreement.  For purposes
of clarity, the foregoing payment shall be in lieu of any payment otherwise due
to Executive under the Company’s Change of Control Plan dated November 10, 2006.

 
5

--------------------------------------------------------------------------------

 

(b)   “Change of Control” means the occurrence any of the following, with
respect to either the Company or the Parent:
 
(i)   a merger or consolidation of the Company or the Parent with any other
entity, unless the proposed merger or consolidation would result in the voting
securities of the Company or the Parent (whichever is party to such merger or
consolidation) outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 60% of the total voting power represented by the
voting securities of the Company or the Parent, as the case may be, or such
surviving entity outstanding immediately after such merger consolidation;
 
(ii)  a plan of complete liquidation of the Company or the Parent shall have
been adopted or the holders of voting securities of the Company or the Parent
shall have approved an agreement for the sale or disposition by the Company (in
one transaction or a series of transactions) of all or substantially all of the
Company’s assets;
 
(iii)  any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (“1934 Act”)) shall become the “beneficial
owner” (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
10% or more of the combined voting power of the Company’s or the Parent’s (or
any combination thereof, taken together) then outstanding securities, other than
any holders of the Company or the Parent (or any combination thereof, taken
together) which held in excess of 10% of the combined voting power on the date
this Agreement was entered into;
 
(iv)  during any period of two consecutive years, members who at the beginning
of such period constituted the Board shall have ceased for any reason to
constitute a majority thereof, unless the election, or nomination for election
by the Parent’s equity holders, of each director shall have been approved by the
vote of at least two-thirds of the directors then still in office and who were
directors at the beginning of such period (so long as such director was not
nominated by a person who has expressed an intent to effect a Change of Control
or engage in a proxy or other control contest); or
 
(v)  the occurrence of any other Change of Control of a nature that would be
required to be reported in accordance with Form 8-K pursuant to Sections 13 or
15(d) of the 1934 Act or in the Parent’s proxy statement in accordance with
Schedule 14A of Regulation 14A promulgated under the 1934 Act, or in any
successor forms or regulations to the same effect.
 
(c)  Notwithstanding the foregoing, in no event shall a Change of Control be
deemed to occur upon the occurrence of either of the following: (i) any
acquisition of the Company’s or the Parent’s equity interests or shares by the
Company or the Parent, or (ii) any acquisition of the Company’s or the Parent’s
equity interests or shares by any employee benefit plan (or related trust)
sponsored or maintained by the Company or the Parent, or any entity controlled
thereby.

 
6

--------------------------------------------------------------------------------

 

6.  Release.  Notwithstanding any other provision in this Agreement to the
contrary, as a condition precedent to receiving any Severance Payment set forth
in this Agreement, Executive agrees to execute (and not revoke) the Severance
and Release Documents.  If Executive fails to execute and deliver the Severance
and Release Documents, or revokes the Severance and Release Documents, Executive
agrees that he shall not be entitled to receive the Severance Payment.  For
purposes of this Agreement, the Severance and Release Documents shall be
considered to have been executed by Executive if it is signed by his legal
representative in the case of legal incompetence or on behalf of Executive’s
estate in the case of his death.  For purposes of clarity, the Severance and
Release Documents would not require Executive to waive claims against the
Company that may arise after the date of execution of the Severance and Release
Documents.
 
7.  Nondisclosure.
 
(a)  The Company shall provide Executive with some or all of the Company’s
various trade secrets and confidential or proprietary information, including
information he has not received before, consisting of, but not limited to,
information relating to:  (a) business operations and methods; (b) existing and
proposed investments and investment strategies; (c) financial performance;
(d) compensation, severance arrangements and amounts (whether relating to the
Company or to any of its employees, including Executive); (e) contractual
relationships (including the terms of this Agreement); (f) business partners and
relationships; (g) limited partners and prospective limited partners of the
Company’s funds; (h) marketing strategies; (i) intellectual property and
technology, software, systems, methods, apparatuses, inventions, discoveries,
improvements, designs, techniques, code, procedures, development tools,
formulas, research, developments, objects, agents and components thereof,
subroutines and other programs and (j) lists with information related to
existing or prospective customers, partners or investors, including, but not
limited to particular investments, investment strategies, investment patterns
and amounts (collectively, “Confidential Information”).  Confidential
Information shall not include:  (i) information that Executive may furnish to
third parties regarding his obligations under Sections 7 and 8; (ii) information
that becomes generally available to the public by means other than Executive’s
breach of Section 7 (for example, not as a result of Executive’s unauthorized
release of marketing materials); or (iii) information that Executive is required
by law, regulation, court order or discovery demand to disclose; provided,
however, that in the case of clause (iii), Executive gives the Company
reasonable notice prior to the disclosure of the Confidential Information and
the reasons and circumstances surrounding such disclosure to provide the Company
an opportunity to seek a protective order or other appropriate request for
confidential treatment of the applicable Confidential Information.
 
(b)  Executive agrees that all Confidential Information, whether prepared by
Executive or otherwise coming into his possession prior to or during the term of
Executive’s employment by the Company, shall remain the exclusive property of
the Company during Executive’s employment with the Company.  Executive further
agrees that Executive shall not, without the prior written consent of the
Company, use or disclose to any third party any of the Confidential Information
described herein, directly or indirectly, either during Executive’s employment
with the Company, except as permitted by the Company, or at any time following
the termination of Executive’s employment with the Company.

 
7

--------------------------------------------------------------------------------

 

(c)  Upon termination of this Agreement, Executive agrees that all Confidential
Information and other files, documents, materials, records, notebooks, customer
lists, business proposals, contracts, agreements and other repositories
containing information concerning the Company or the business of the Company
(including all copies thereof) in Executive’s possession, custody or control,
whether prepared by Executive or others, shall remain with or be returned to the
Company promptly (within twenty-four (24) hours) after the termination date.
 
8.  Noncompete and Nonsolicitation.
 
(a)  Business Relationships and Goodwill.  Executive acknowledges and agrees
that, as the President and Chief Executive Officer of the Company, Executive
will be given Confidential Information and that his services are unique and
extraordinary.  Executive acknowledges and agrees that this creates a special
relationship of trust and confidence between the Company, Executive and the
Company’s current and prospective customers, members, and investors.  Executive
further acknowledges and agrees that there is a high risk and opportunity for
any person given such responsibility, specialized training, and Confidential
Information to misappropriate the relationship and goodwill existing between the
Company and the Company’s current and prospective customers, members, vendors
and investors.  Executive therefore acknowledges and agrees that it is fair and
reasonable for the Company to take steps to protect itself from the risk of such
misappropriation.  Consequently, Executive agrees to the following
noncompetition and nonsolicitation covenants.
 
(b)  Scope of Noncompetition Obligation.
 
(i)  Executive acknowledges and agrees that the period commencing with the date
of this Agreement and ending one (1) year following the termination or
expiration of this Agreement for any reason will constitute the non-compete,
non-solicit and non-divert period (the “Non-Interference
Period”).  Notwithstanding the foregoing, in the event the Company does not pay
the Severance Payment to Executive that is otherwise due to Executive under
Section 4(a) or Section 5(a) of this Agreement for any reason constituting a
breach of this Agreement, the Non-Interference Period shall terminate on the
date such Severance Payment would otherwise have been due.
 
(ii)    During his employment and during the Non-Interference Period, Executive
will not, directly or indirectly, participate in the ownership, management,
operation, financing or control of, or be employed by or consult for or
otherwise render services to, any Competitor in the States of New York,
Colorado, Minnesota, or Nebraska, or in any other state within the United States
of America, or in any country in the world.  The term “Competitor” means any
person or entity who is engaged in the business that the Company or any
subsidiary of the Company engages in at or preceding the time of termination of
employment, including building and operating facilities to be used for the
production of corn ethanol and engaging in commercial sales of corn ethanol.
 
(iii)  Executive agrees that he shall not at any time during his employment
divert away or attempt to divert away any business from the Company to another
company, business, or individual.  Additionally, Executive shall not, during the
Non-Interference Period, solicit, divert away or attempt to divert away business
from any Company Customer, either directly or indirectly. “Company Customer” is
defined as any person, company, or business that Executive has on behalf of the
Company contacted, solicited, serviced, or had access to Confidential
Information about. “Solicit” is defined as soliciting, inducing, attempting to
induce, or assisting any other person, firm, entity, business or organization,
whether direct or indirect, in any such solicitation, inducement or attempted
inducement, in all cases regardless of whether the initial contact was by
Executive, the Company Customer, or any other person, firm, entity, business, or
organization.

 
8

--------------------------------------------------------------------------------

 

(iv)  Executive further agrees that, during the Non-Interference Period, he will
not directly or indirectly:  (a) solicit, entice, persuade or induce any
employee, agent or representative of the Company, who was an employee, agent or
representative of the Company upon the termination or expiration of this
Agreement, to terminate such person’s relationship with the Company or to become
employed by any business or person other than the Company; (b) approach any such
person for any of the foregoing purposes; (c) authorize, solicit or assist in
the taking of such actions by any third party; or (d) hire or retain any such
person, in each instance other than any (x) employee whose employment was
terminated by the Company or any direct or indirect subsidiary of the Company or
(y) employee, agent, representative or other person who independently responded
to a general solicitation for employment by Executive or any third party which
was not specifically targeted to or reasonably expected to target the Company.
 
(c)  Acknowledgement.  Executive acknowledges that the compensation, specialized
training, and the Confidential Information provided to Executive pursuant to his
employment with the Company give rise to the Company’s interest in restraining
Executive from competing with the Company, that the noncompetition and
nonsolicitation covenants are designed to enforce such consideration and that
any limitations as to time, geographic scope and scope of activity to be
restrained as defined herein are reasonable and do not impose a greater
restraint than is necessary to protect the goodwill or other business interest
of the Company.
 
(d)  Survival of Covenants.  Sections 7 and 8 shall survive the expiration or
termination of this Agreement for any reason.  Executive agrees not to challenge
the enforceability or scope of Sections 7 and 8.  Executive further agrees to
notify all future persons or businesses with which he becomes affiliated or
employed, of the restrictions set forth in Sections 7 and 8, prior to the
commencement of any such affiliation or employment.
 
(e)  Permitted Ethanol Investments.  Notwithstanding anything herein to the
contrary, during his employment Executive may own a passive equity interest of
less than one percent in any public ethanol companies; provided, that Executive
does not participate in the management of such ethanol company in any capacity
(including, but not limited to, director, officer or manager).  No such
ownership restrictions shall apply to investments in companies that are not
engaged in the manufacture of ethanol or any other line of business in which the
Company is engaged at the time of such investment, so long as such Executive
does not participate in the management of such company in any
capacity.  Executive may also participate in any ethanol investment
opportunities that are approved in advance by the Board.
 
9.  Severability and Reformation.  If any one or more of the terms, provisions,
covenants or restrictions of this Agreement shall be determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions shall remain in full force and
effect, and the invalid, void or unenforceable provisions shall be deemed
severable.  Moreover, if any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be reformed by limiting and
reducing it to the minimum extent necessary, so as to be enforceable to the
extent compatible with the applicable law as it shall then appear.

 
9

--------------------------------------------------------------------------------

 

10.  Indemnification.
 
(a)  The Company agrees that (i) if Executive is made a party, or is threatened
to be made a party, to any threatened or actual action, suit or proceeding,
whether civil, criminal, administrative, investigative, appellate or other
(each, a “Proceeding”) by reason of the fact that he is or was a director,
officer, employee, agent, manager, consultant or representative of the Company
or is or was serving at the request of the Company as a director, officer,
member, employee, agent, manager, consultant or representative of another entity
or (ii) if any claim, demand, request, investigation, dispute, controversy,
threat, discovery request or request for testimony or information (each, a
“Claim”) is made, or threatened to be made, that arises out of or relates to
Executive’s service in any of the foregoing capacities, then Executive shall
promptly be indemnified and held harmless by the Company to the fullest extent
legally permitted or authorized by the Company’s certificate of formation,
limited liability company agreement or resolutions of the Board or, if greater,
by the laws of the State of Delaware, against any and all reasonable costs,
expenses, liabilities and losses (including, without limitation, attorney’s
fees, judgments, interest, expenses of investigation, penalties, fines, or
penalties and amounts paid or to be paid in settlement) incurred or suffered by
Executive in connection therewith, and such indemnification shall continue as to
Executive even if he has ceased to be a director, member, employee, agent,
manger, consultant or representative of the Company or other entity and shall
inure to the benefit of Executive’s heirs, executors and administrators.  The
Company shall advance to Executive all costs and expenses incurred by him in
connection with any such Proceeding or Claim within fifteen (15) days after
receiving written notice requesting such an advance, provided that if he is
ultimately determined by a court of competent jurisdiction not to be entitled to
indemnification for such Proceeding and Claim Executive will promptly repay the
amount advanced.
 
(b)  Neither the failure of the Company (including the Board, independent legal
counsel or stockholders) to have made a determination in connection with any
request for indemnification or advancement under Section 10(a) that Executive
has satisfied any applicable standard of conduct, nor a determination by the
Company (including the Board, independent legal counsel or stockholders) that
Executive has not met any applicable standard of conduct, shall create a
presumption that Executive has not met an applicable standard of conduct.
 
(c)  During the term of Employment and for a period of three (3) years
thereafter, the Company shall keep in place a directors and officers’ liability
insurance policy or (policies) providing comprehensive coverage to Executive at
least equal to the coverage that the Company provides for any other present or
former senior executive or director of the Company.
 
11.  Entire Agreement.  This Agreement sets forth the entire agreement between
the parties hereto and fully supersedes any and all prior agreements or
understandings, written or oral, between the parties hereto pertaining to the
subject matter hereof.

 
10

--------------------------------------------------------------------------------

 

12.  Notices.  All notices and other communications required or permitted to be
given hereunder shall be in writing and shall be deemed to have been duly given
if delivered personally, mailed by certified mail (return receipt requested) or
sent by overnight delivery service, or electronic mail, or facsimile
transmission (with electronic confirmation of successful transmission) to the
parties at the addresses specified for each party on the signature page hereto,
or at such other addresses as shall be specified by the parties by like notice,
in order of preference of the recipient.
 
Notice so given shall, in the case of mail, be deemed to be given and received
on the fifth calendar day after posting, in the case of overnight delivery
service, on the date of actual delivery and, in the case of facsimile
transmission, telex or personal delivery, on the date of actual transmission or,
as the case may be, personal delivery.
 
13.  Governing Law and Venue.  This Agreement will be governed by and construed
in accordance with the laws of the State of Colorado, without regard to any
conflict of laws rule or principle which might refer the governance or
construction of this Agreement to the laws of another jurisdiction.  Any action
or arbitration in regard to this Agreement or arising out of its terms and
conditions, pursuant to Sections 25 and 26, shall be instituted and litigated
only in Denver, CO.
 
14.  Assignment.  This Agreement is personal to Executive and the Company and
may not be assigned in any way without the prior written consent of the other
party hereto.
 
15.  Executive Not to Act; Board Actions.  Executive agrees that Executive is
not entitled to, and will not, exercise any rights of the Company under this
Agreement or act for or on behalf of the Company under this Agreement.  In
addition, all actions to be taken, or rights to be exercised, by the Board
pursuant to this Agreement will be taken by a special committee of the Board
consisting solely of directors other than (i) Executive or any of Executive’s
immediate family members, (ii) directors that are employees or officers of the
Company or its subsidiaries, and (iii) directors that are employees, officers,
directors, partners, members, managers or shareholders of any affiliate of
Executive.
 
16.  Counterparts.  This Agreement may be executed in counterparts, each of
which will take effect as an original, and all of which shall evidence one and
the same Agreement.
 
17.  Amendment.  This Agreement may be amended only in writing signed by
Executive and by a duly authorized representative of the Company (other than
Executive).
 
18.  Construction.  The headings and captions of this Agreement are provided for
convenience only and are intended to have no effect in construing or
interpreting this Agreement.  The language in all parts of this Agreement shall
be in all cases construed in accordance to its fair meaning and not strictly for
or against the Company or Executive.
 
19.  Non-Waiver.  The failure by either party to insist upon the performance of
any one or more terms, covenants or conditions of this Agreement shall not be
construed as a waiver or relinquishment of any right granted hereunder or of any
future performance of any such term, covenant or condition, and the obligation
of either party with respect hereto shall continue in full force and effect,
unless such waiver shall be in writing signed by the Company (other than by
Executive) and Executive.

 
11

--------------------------------------------------------------------------------

 

20.  Use of Name, Likeness and Biography.  Company shall have the right (but not
the obligation) to use, publish and broadcast, and to authorize others to do so,
the name, approved likeness and approved biographical material of Executive to
advertise, publicize and promote the business of Company and its affiliates, but
not for the purposes of direct endorsement without Executive’s consent.  This
right shall terminate upon the termination of this Agreement.  An “approved
likeness” and “approved biographical material” shall be, respectively, any
photograph or other depiction of Executive, or any biographical information or
life story concerning the professional career of Executive, as approved by
Executive from time to time.
 
21.  Right to Insure.  Company shall have the right to secure, in its own name
or otherwise, and at its own expense, life, health, accident or other insurance
covering Executive, and Executive shall have no right, title or interest in and
to such insurance.  Executive shall assist Company in procuring such insurance
by submitting to reasonable examinations and by signing such applications and
other reasonable instruments as may be required by the insurance carriers to
which application is made for any such insurance.
 
22.  Assistance in Litigation.  Executive shall reasonably cooperate with the
Company in the defense or prosecution of any claims or actions now in existence
or that may be brought in the future against or on behalf of the Company that
relate to events or occurrences that transpired while Executive was employed by
the Company.  Executive’s cooperation in connection with such claims or actions
shall include, but not be limited to, being available to meet with counsel to
prepare for discovery or trial and to act as a witness on behalf of the Company
at mutually convenient times.  Executive also shall cooperate fully with the
Company in connection with any investigation or review by any federal, state, or
local regulatory authority as any such investigation or review relates to events
or occurrences that transpired while Executive was employed by the Company.  The
Company will pay Executive a reasonable hourly rate for Executive’s cooperation
pursuant to this Section 22.
 
23.  No Inconsistent Obligations.  Executive represents and warrants that to his
knowledge he has no obligations, legal, in contract, or otherwise, inconsistent
with the terms of this Agreement or with his undertaking employment with the
Company to perform the duties described herein.  Executive will not disclose to
the Company, or use, or induce the Company to use, any confidential,
proprietary, or trade secret information of others.  Executive represents and
warrants that to his knowledge he has returned all property and confidential
information belonging to all prior employers, if he is obligated to do so.
 
24.  Binding Agreement.  This Agreement shall inure to the benefit of and be
binding upon Executive, his heirs and personal representatives, and the Company
and its successors.

 
12

--------------------------------------------------------------------------------

 

25.  Remedies.  The parties recognize and affirm that in the event of a breach
of Sections 7 and 8 of this Agreement, money damages would be inadequate and the
Company would not have an adequate remedy at law.  Accordingly, the parties
agree that in the event of a breach or a threatened breach of Sections 7 and 8,
the Company may, in addition and supplementary to other rights and remedies
existing in its favor, apply to any court of law or equity of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce or prevent any violations of the provisions hereof (without posting a
bond or other security).  In addition, Executive agrees that in the event a
court of competent jurisdiction or an arbitrator finds that Executive violated
Sections 7 or 8, the time periods set forth in those Sections shall be tolled
until such breach or violation has been cured.  Executive further agrees that
the Company shall have the right to offset the amount of any damages awarded to
the Company resulting from a breach by Executive of Sections 7 or 8 against any
payments due Executive under this Agreement.  The parties agree that if
Executive is the prevailing party in any action brought under this Section 25,
the Company will be required to pay Executive’s  reasonable attorneys’ fees.
 
26.  Arbitration.  Other than as stated in Section 25, the parties agree that
any controversy or claim arising out of or relating to this Agreement, or the
breach thereof, shall be resolved by arbitration administered by the American
Arbitration Association (“AAA”) under its Commercial Arbitration Rules.  The
arbitration will take place in Denver, Colorado.  All disputes shall be resolved
by a one (1) arbitrator chosen by agreement of the parties in accordance with
the Commercial Arbitration Rules of the AAA.  The arbitrator will have the
authority to award the same remedies, damages, and costs that a court could
award and, in addition, shall award to the prevailing party reimbursement of
such party’s reasonable attorney’s fees.  The arbitrator shall issue a reasoned
award explaining the decision, the reasons for the decision, and any damages
awarded.  The arbitrator’s decision will be final and binding.  The judgment on
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.  The arbitration proceedings, any record of the same, and
the award shall be considered Confidential Information under this
Agreement.  This provision and any decision and award hereunder can be enforced
under the Federal Arbitration Act.
 
27.  Voluntary Agreement.  Each party to this Agreement has read and fully
understands the terms and provisions hereof, has had an opportunity to review
this Agreement with legal counsel, has executed this Agreement based upon such
party’s own judgment and advice of counsel (if any), and knowingly, voluntarily,
and without duress, agrees to all of the terms set forth in this Agreement.  The
parties have participated jointly in the negotiation and drafting of this
Agreement.  If an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the parties and no
presumption or burden of proof will arise favoring or disfavoring any party
because of authorship of any provision of this Agreement.  Except as expressly
set forth in this Agreement, neither the parties nor their affiliates, advisors
and/or their attorneys have made any representation or warranty, express or
implied, at law or in equity with respect of the subject matter contained
herein.  Without limiting the generality of the previous sentence, the
Companies, their affiliates, advisors, and/or attorneys have made no
representation or warranty to Executive concerning the state or federal tax
consequences to Executive regarding the transactions contemplated by this
Agreement.
 
[Signature page follows]

 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement,
effective as of the day and year first above written.
 

 
BIOFUEL ENERGY, LLC
     
Dated:  August 31, 2010
By:
/s/ Mark Wong
 
Name:  
Mark Wong
 
Title:
Authorized Person
     
Address for Notices:
 
BioFuel Energy, LLC
 
1600 Broadway, Suite 2200
 
Denver, CO 80202
     
EXECUTIVE
   
Dated:  August 31, 2010
/s/ Scott Pearce
 
Scott H. Pearce
     
Address for Notices:
 
Last home address in Executive’s
 
employment file with BioFuel Energy Corp.


 
14

--------------------------------------------------------------------------------

 

EXHIBIT A1
 
1.  Release.
 
(a)  General Release.  As a material inducement for the Company to enter this
Agreement, Executive does hereby agree to release and forever discharge the
Company and all of their respective current and former affiliates, subsidiaries,
predecessors, successors, divisions, other related entities, assigns, agents,
attorneys, officers, directors, managers, members, stockholders, employees and
heirs (hereinafter referred to “Releasees”) from any and all claims, complaints,
liabilities or obligations of any kind whatsoever, whether known or unknown,
arising in tort or contract, which Executive may have, now has, or has ever had
arising from Executive’s employment with the Company or any predecessor or the
termination of that employment, or any other matter or event which may have
occurred as of the date of this Agreement (“Released Claims”).  Executive
understands and agrees that the Released Claims include, but are not limited to,
any and all claims, complaints, liabilities or obligations under applicable
federal, state or local law, including, but not limited to, Title VII of the
Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991, the
Americans With Disabilities Act, the Employee Retirement Income Security Act,
the Age Discrimination in Employment Act (“ADEA”), and the Older Worker Benefit
Protection Act (“OWBPA”).
 
(b)  Waiver of Right to Bring Released Claims.  Executive further agrees not to
bring any Released Claims against the Releasees, either individually or
collectively; provided however, that Executive may file a lawsuit to challenge
the validity of the release of her ADEA claims under this Agreement, including
the knowing and voluntary nature of the ADEA release under the OWBPA.  Nothing
in this Paragraph 1(b) shall interfere with Executive’s right to file a charge
with, or cooperate or participate in an investigation or proceeding conducted
by, the Equal Employment Opportunity Commission (“EEOC”) or other federal or
state regulatory or law enforcement agency.  However, the consideration provided
to Executive in this Agreement shall be the sole relief provided for the
Released Claims and Executive will not be entitled to recover and Executive
agrees to waive any monetary benefits or recovery against the Releasees in
connection with any such charge or proceeding without regard to who has brought
such charge or proceeding.
 
(c)  Costs of Enforcement.  Executive agrees that if Executive breaches this
Agreement and brings a Released Claim against any of the Releasees or otherwise
breaches this Agreement, Executive shall be liable for any and all expenses
incurred by the person or entity who has to defend the action, including
reasonable attorney’s fees; provided however, that this Paragraph 1(c) shall not
apply to charges filed by Executive with the EEOC or other federal or state
regulatory or law enforcement agency or to claims initiated by Executive to
challenge the validity of the release of ADEA claims under this Agreement,
including the knowing and voluntary nature of the ADEA release under the OWBPA.
 

--------------------------------------------------------------------------------

1 For purposes of clarity, the contents of this Exhibit A will not be affected
by whether the Company, at the relevant time, is privately-held or
publicly-traded.

 
 

--------------------------------------------------------------------------------

 

(d)  Equity Interests and Severance Payments.  It is understood by the parties
that this Agreement does not require Executive to (i) forfeit any equity
securities issued by the Company that are held by Executive, (ii) release any
rights to receive distributions, or voting rights, under the limited liability
company agreement of the Company to the extent that any such rights are held by
Executive and result from Executive’s ownership of equity securities issued by
the Company, (iii) release any rights that Executive may have, under the second
sentence of Section 5(a) of the Executive Employment Agreement, made and entered
into as of the ____ day of April, 2010 (the “Employment Agreement”) by and
between the Company and the Executive, as may be amended from time to time, or
(iv) release any rights Executive has to indemnification pursuant to Section 10
of the Employment Agreement or otherwise.
 
(e)  Non-Disparagement.  Executive agrees that Executive shall not make any
disparaging, derogatory or detrimental comments about the Company or any of its
affiliates or any of their directors, officers, employees, partners, members,
managers or shareholders, or any investor or other person or entity having a
business relationship with the Company.  Executive also acknowledges that the
terms of this Exhibit A and the other Severance and Release Documents (as
defined in the Employment Agreement) constitute Confidential Information (as
defined in the Employment Agreement).
 
Page 2 of Exhibit A


 
 

--------------------------------------------------------------------------------

 
